                                                                                                                    1    NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                         noah.blechman@mcnamaralaw.com
                                                                                                                    2    CAMEREN N. RIPOLI (State Bar No. 318045)
                                                                                                                         cameren.ripoli@mcnamaralaw.com
                                                                                                                    3    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                         BORGES & AMBACHER LLP
                                                                                                                    4    3480 Buskirk Avenue, Suite 250
                                                                                                                         Pleasant Hill, CA 94523
                                                                                                                    5    Telephone: (925) 939-5330
                                                                                                                         Facsimile: (925) 939-0203
                                                                                                                    6
                                                                                                                         Attorneys for Defendants
                                                                                                                    7    CITY OF ANTIOCH; RICK SMITH; CHRIS KIDD; and
                                                                                                                         CASEY BROGDEN
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                  UNITED STATES DISTRICT COURT
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                   11

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                         C.R., co-successor-in-interest to Decedent         Case No. C16-03742 JST
                                                                           ATTORNEYS AT LAW




                                                                                                                   13    Rakeem Rucks, by and through his
                                                                                                                         Guardian Ad Litem Beverly McIntosh; I.R.,          STIPULATION AND [PROPOSED]
                                                                                                                   14    co-successor-in-interest to Decedent               ORDER CONTINUING THE PRETRIAL
                                                                                                                         Rakeem Rucks, by and through his                   CONFERENCE ONE WEEK TO
                                                                                                                   15    Guardian Ad Litem Beverly McIntosh;                FEBRUARY 15, 2019
                                                                                                                         R.R., co-successor-in-interest to Decedent
                                                                                                                   16    Rakeem Rucks, by and through his                   PTC Date:     February 8, 2019
                                                                                                                         Guardian Ad Litem Beverly McIntosh; J.R.,          Trial Date:   March 4, 2019
                                                                                                                   17    co-successor-in-interest to Decedent
                                                                                                                         Rakeem Rucks, by and through her
                                                                                                                   18    Guardian Ad Litem Jasmine Williams; and
                                                                                                                         Debra Moore, individually,
                                                                                                                   19
                                                                                                                                        Plaintiffs,
                                                                                                                   20
                                                                                                                                vs.
                                                                                                                   21
                                                                                                                         CITY OF ANTIOCH, et al.,
                                                                                                                   22
                                                                                                                                        Defendants.
                                                                                                                   23

                                                                                                                   24

                                                                                                                   25          IT IS HEREBY STIPULATED AND AGREED, by and between the parties to this action,

                                                                                                                   26   through their respective counsel of record, as follows:

                                                                                                                   27          WHEREAS the Court has scheduled the Pretrial Conference in this matter for February 8,

                                                                                                                   28   2019, with the trial date set for March 4, 2019 (ECF 64).
                                                                                                                         STIPULATION AND [PROPOSED] ORDER
                                                                                                                         CONTINUING THE PRETRIAL CONFERENCE -
                                                                                                                         C16-03742 JST
                                                                                                                    1            WHEREAS the parties have agreed to and the Court has ordered that the parties attend a
                                                                                                                    2   Settlement Conference with Judge Corley and that is now set for January 14, 2019 (ECF 72).
                                                                                                                    3            WHEREAS per the current Pretrial Conference date, by January 18, 2019, the parties are
                                                                                                                    4   required to meet and confer regarding the preparation of the joint pretrial statement, preparation
                                                                                                                    5   and exchange of pretrial materials, exchange propose exhibits and be well underway in terms of
                                                                                                                    6   the documents to be served, lodged and filed pursuant to FRCP 26(a)(3), and the narrowing of
                                                                                                                    7   contested issues, among the other requirements of the Court per Your Honor’s Standing Order for
                                                                                                                    8   Civil Jury Trials. Motions in limine are due filed by January 27th and jury materials and the Joint
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   Pretrial Statement are due by January 29th. The pretrial preparation in this wrongful death case will
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   be extensive.
                                                                                                                   11            WHEREAS in light of the fact that this matter is set for a Settlement Conference on January
                                                                                                                   12   14th, the parties seek a one week continuance of the Pretrial Conference, from Febraury 8th to
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   February 15th, which will also lead to a one week extension of the pretrial filings. This will give
                                                                                                                   14   the parties, including the public entity Defendants, a chance to resolve this matter prior to
                                                                                                                   15   performing the bulk of the pretrial work prior to the Settlement Conference.
                                                                                                                   16            WHEREAS, in addition, from January 30th through February 2nd of 2019, all defense
                                                                                                                   17   counsel will be in San Antonio, Texas attending the Defense Research Institute’s annual Civil
                                                                                                                   18   Rights and Government Liability Seminar, right in the middle of the current pretrial deadlines.
                                                                                                                   19            WHEREAS both parties agree that a one week extension of the Pretrial Conference would
                                                                                                                   20   give the parties adequate time to prepare for and organize the extensive pretrial documents in this
                                                                                                                   21   matter, if this matter does not resolve at the Settlement Conference.
                                                                                                                   22            WHEREAS the trial date of March 4, 2019, will not be changed.
                                                                                                                   23            WHEREFORE good cause has been shown to continue the Pretrial Conference from
                                                                                                                   24   February 8th to Friday, February 15, 2019, at 2 pm in Oakland (1301 Clay Street, Oakland, CA
                                                                                                                   25   94612)
                                                                                                                   26            We hereby attest that concurrence in the filing of these documents has been obtained from
                                                                                                                   27   each of the other Signatories, which shall serve in lieu of their signatures on the document.
                                                                                                                   28
                                                                                                                         STIPULATION AND [PROPOSED] ORDER                 2
                                                                                                                         CONTINUING THE PRETRIAL CONFERENCE -
                                                                                                                         C16-03742 JST
                                                                                                                    1   Dated: December 18, 2018      LAW OFFICES OF JOHN L. BURRIS

                                                                                                                    2                                        By:     _/s/ Nold, Melissa___
                                                                                                                                                                     John L. Burris
                                                                                                                    3                                                Adante D. Pointer
                                                                                                                    4                                                Melissa C. Nold
                                                                                                                                                                     Attorneys for Plaintiff
                                                                                                                    5

                                                                                                                    6   Dated: December 18, 2018             MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                                                             BORGES & AMBACHER LLP
                                                                                                                    7
                                                                                                                                                             By:      /s/ Blechman, Noah
                                                                                                                    8                                              Noah G. Blechman
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                                                                   Attorneys for Defendants
                                                                                                                    9                                              CITY OF ANTIOCH; RICK SMITH; CHRIS KIDD;
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                                                   and CASEY BROGDEN
                                                                                                                   10

                                                                                                                   11

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13

                                                                                                                   14                                              ORDER

                                                                                                                   15   PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY ORDERED AS FOLLOWS:

                                                                                                                   16           The Scheduling Order (ECF No. 64) is revised as follows: The pretrial conference is reset

                                                                                                                   17   to February 15, 2019, at 2:00 p.m. The joint pretrial conference statement is due by February 5,

                                                                                                                   18   2019.

                                                                                                                   19

                                                                                                                   20           IT IS SO ORDERED.

                                                                                                                   21
                                                                                                                                December 20, 2018
                                                                                                                        Dated: _________________                     By:_________________________
                                                                                                                   22                                                   Hon. Jon S. Tigar
                                                                                                                                                                        District Court Judge
                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28
                                                                                                                         STIPULATION AND [PROPOSED] ORDER                3
                                                                                                                         CONTINUING THE PRETRIAL CONFERENCE -
                                                                                                                         C16-03742 JST
